Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Applicant’s amendment
	Applicant’s amendment filed 5/16/2022 has been received and entered.  The specification has been amended.  Claims 1, 13-17, 21 have been amended, and claims 2-9, 18-20, 22-24 have been cancelled.
Applicant is reminded that upon the cancellation of claims, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 11-17, 21 are pending.



Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 4/5/2021 was acknowledged.  
In prosecution, it is noted that claims directed to a product were added and were considered in view of the similarity of the limitations and the examination of the elected method claims.  In this amendment, claim 17 has been amended to remove the method steps and refer to claim 1.
Claims 1, 11-17, 21 are pending. Claims 1, 11-16 drawn to a method for variant detection in silico, and the products of claims 17 and 21 are currently under examination.

Priority
This application filed 7/31/2018 is a 371 National stage filing of PCT/US2017/016498 filed 2/3/2017, which claim benefit to US Provisional application 62/292096 filed 2/5/2016.

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 5/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-17, 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the limitations a primary path of a first reference genome, and a secondary path comprising a second reference genome is withdrawn. 
The amendment to the claims has obviated the basis of the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-17, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
The amendment to the claims has obviated the basis of the rejection.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11-17, 21 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1, 13-17, 21 have been amended and still are generally drawn to a method and product for variant detection in silico using a primary and secondary path of a reference genome.  More specifically, the claims are directed to a method practiced in silico, and with a system that is computer implemented method or stored on a medium, where sequences are aligned with a reference comprising two paths to provide alternatives/variants where a given sequence varies from a reference or one to the other of the two paths, and using the various paths to associate a variant if one exists in a test read with one of the paths.  The information is generated in silico, and provides a graph genome as exemplified in the figures.  In view of the specification the graph that is created is provided in bridging pages 5-6: “As shown, variants that are missed or incorrectly called in a simulation can be added as separate secondary paths (or nodes) through the genome. 4 Next, the typical read mapping step is replaced with alignment to a graph genome. Such alignment allows for reads to map to either the primary or secondary path. It is to be understood that many alternate, or secondary, paths can be provided in accordance with the invention, each secondary path representing a genome with a different alternate variant.”, and does not provide any specific structure to what is represented in silico beyond a reference sequence providing two paths or alternatives when present for assessment during alignment.  More generally, the invention is directed to “In certain embodiments, the invention provides a method for improving variant detection of a genetic test. The method involves sequencing nucleic acid from a sample to produce a plurality of sequence reads, introducing one or more simulated variants into at least one of the plurality of sequence reads, analyzing the reads to determine whether the simulated variants were detected, adding any variants that were not detected or were incorrectly called to a graph genome as a secondary path, or node, and analyzing the reads again to determine whether the test is able to identify the variants. In certain aspects, any or all of the steps are carried out using a computer comprising a non-transitory memory.” (specification page 2).  It is noted that while there is an indication of an improvement in the specification, the guidance clearly provides that prior knowledge of variants must be known and provided as the alternative paths when assessing new sequences as they have to follow either the primary or secondary path and no obvious example of improvement.

For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method and product.  The method is implemented in silico and the product provides and/or implements methods steps of the analysis stored on a non-transitory medium.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data to align sequences such that variants from a reference provide a separate ‘path’ or string adjacent to the reference representing a variant, which is distinguished from multiple aligned sequences where the differences/variants are highlighted.   The step of aligning and comparing sequence to arrive at the identification of separate paths of sequences are instructional steps.  As provided above, the in silico graph is not specifically defined and encompasses a reference that provides alternatives/variants in a reference which can be used in alignment and assessment of test sequences.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The claims do not provide any specificity to the input data or the number of ‘paths’ that are present or need to be convoluted, and given the examples provided in the instant figures and general guidance of the specification the sequence appear that they could be represented on paper and assessed in one’s own mind for the analysis.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element and simply recite the requirement that it performed in silico.  This judicial exception requires steps recited at high level of generality and the method as a product is only stored on a non-transitory or implemented on a general purpose computer, and is not found to be a practical application of the judicial exception as broadly set forth.  A review of the art demonstrates that methods of alignment and convoluting multiple paths were performed on a computer as shown by Lee et al. (Bioinformatics Vol 18, No 3, 452-464 (2002)-of record).  Specifically, Lee et al. provide for alignment of read data in the form of multiple sequence alignment with variants being displayed as separate paths relative to a primary reference sequence (see Fig 1 for example) and provide for the identification of variants, and use in a variety of analysis methodology.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B beyond implementing the method on a general purpose computer.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicants Arguments
Applicants provide a copy of claim 1 as what the invention is directed to, and a summary of the rejection that the claimed method can be performed in one’s mind.  Applicants argue that process is practiced in silico and that alignment cannot practically be performed in one’s mind noting a human reference genome comprises 3.2 billion nucleotides arranged in 24 linear sequences.
In response, the amendments to the claim have been noted however given the guidance of the specification it does not appear that the limitation of a ‘human reference genome’ defines or requires the whole of the genome, as a reference genome can just be a part of representation of a whole and not 3.2 billion bases.  The reads and contigs created and subsequently compared/aligned do not require that they are the whole of the genome either, and the comparison of a targeted sequence read with a reference sequence appears to be comprised within the limitations of the instant claims.  In addition, the claim limitation of providing two paths of two genomes is set forth at a very high conceptional level and appears to be based in part on the specification teaching: “Representation of a diploid (two sets of chromosomes) genome using a single linear sequence leaves out some of this variation, or additional ways of reporting the variation become necessary. Furthermore, sequencing a new genome in which sequences may not be represented in the reference may result in parts of the sample sequence being missing.  By introducing a graph-based alignment method, the calling of complex variants can be improved compared to linear based variant calling, due to the ability to provide for alternative paths for regions where the chromosomes differ.”  (specification page 4), and provide that a reference be sufficient to illustrate the differences between to possible genomes.  Additionally, it is noted that the basis of the invention is not the disclosure or recognition that the genomes of individuals are different, nor is there specific guidance on which two human reference genomes are to be used to create a graph representation in practicing the method steps, only that variants are provided as alternative paths or choices in the reference read when comparing a read obtained from another source, and may in fact not follow either of the two paths provided given the general guidance and broad limitations of the claims.  Such representations already were provided in the art either as claimed as exemplified in Lee et al., or as parenthetical possibilities as a base position for alleles or SNPs that have been characterized.  Given the guidance of the specification and breadth of the claims, it appears that aligning a test sequence read to a reference genome read can be accomplished on paper, and that differences between the two, or specific ‘paths’ the variant represents in the test read data can easily be observed and seen using one’s mind.  The argument that 3.2 billion bases is too large for one to analyze and is not an abstract instructional step is not found persuasive.
Applicants argue that the present invention provides additional elements and provide an improvement in base calling as evidence by Table 1 of the specification.
In response, in the analysis no additional elements were identified, and as the claim provides the analysis steps are performed by a computer and the data is in silico.  In review of the information provided by Table 1, it would be acknowledged that different methods would produce different results, however this does not appear to be evidence for an improvement nor significantly more based on what is suggested in the example.  If the two references represent a general reference and what is expected to be in the test, it is not surprising that providing the specific variants for comparison that they would be identified more efficiently.  However, as noted above, the claims recite and require broadly two genomes that differ and the difference be represented in a graph form, and may not represent the variations of the test sequence reads provided that map to either of the two references and would not provide for a more accurate identification.  Given the requirements of the claims and the guidance of the specification, it is unclear what the method would provide if the test sequence read did not match either paths of the reference.  Applicants arguments and the claim amendments have been fully considered.  However, as set forth in the analysis of the amendments and response above, the claims have not been found to be patent eligible.  Therefore, for the reasons above and of record, the rejection is maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Bioinformatics Vol 18, No 3, 452-464 (2002)-of record).
Claims 1-4, 13-24 have been amended and are directed to a method for variant detection in silico, and the system comprising a memory and processor in which the in silico method is practiced.  More specifically, the claims provide method steps for aligning a plurality of sequence reads to determine if a given read aligns with either a first or second path relative to a reference sequence, that is either the first or second variant form present in the reference sequence.  Dependent claims provide that the reads are assembled into contigs for analysis (versus an option provided in claim 1), and provide possible types of variation that may be observed such as insertions, deletions or other rearrangements when sequences are aligned, claims 15, 22-24 provide for the length of the size of the sequence reads that are aligned to certain lengths.
I review of the specification, an in silico graph based genome is not specifically defined, and generally exemplified in the figures.  To be able to align sequences it appears that de Bruijn graphs are one example encompassed by the claims, and provide that sequences would be represented in their shared linear form when homologous and separate when the sequences differed.  Aligning multiple sequences using partial order graphs were known as evidenced by Let al al (2002) who provide an algorithm that is used for EST assembly that contain alternative splicing.  By example, Lee et al. provide multiple sequences and align them relative to a reference, and provide a graph based representation of the sequences through multiple secondary paths different from the primary path of the reference sequence (see Fig 2 for example of the results).  With respect to the instantly claimed method, Lee et al provide a reference seqeucnce to which the EST would map and through alignment provide a graph-based representation of the sequences to illustrate the differences/variants in the sequence.  None of the EST appears to provide for larger insertion or deletions, however in the analysis of proteins and protein domains among aligned proteins, Lee et al provide proof of concept that the same process is capable of detecting such variations in a given sequence.  Lee et al. who teach a method and provide for alignment of read data in the form of multiple sequence alignment (see Fig 1 for example) and provide for the identification of variants, and use in a variety of analysis methodology as exemplified in figures 3 and 5 of Lee et al showing:

    PNG
    media_image1.png
    507
    682
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    203
    696
    media_image2.png
    Greyscale


Given the broad general nature of primary and secondary paths required of the claims, Lee et al appear to provide multiple paths, however this appears to be related to only one reference genome, not a first and second as required on the instant claims.
Given the requirements of the claims and the evidence and guidance of Lee al. to align a plurality of sequences and represent them in a graph-based reference to discern the differences that may be present between the aligned sequences it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide a process of convoluting where a first and secondary path based on alignment is provided, and based on the similarities and differences variations are identified.  While Lee et al. discuss the algorithm can be applied to any sequences and provide examples of proteins with greater variations than the nucleic acids, one having ordinary skill in the art would have been motivated to apply the algorithm to more sequence types than just ESTs, and use it to map the sequences that provide for the splice variants as discussed by Le et al.  Lee et al. do not discuss all the specific types of variations in a sequence that could exist or limits on the length of the data being analyzed as a read, but one of ordinary skill in the art would have been motivated to apply the algorithm to more sequence types and expect that unaligned sequences would map to secondary paths when they were not homologous.  Given the success and proof of principle with real data, there would have been a reasonable expectation of success given the guidance of Lee et al. that the algorithm and method could be applied to any variety of sequences for the analysis of differences between any given set of aligned sequences.
	Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicant’s arguments
	Applicants argue that Lee et al. fails to provide that reads can be provided as contigs after assembly, and fails to teach aligning the contigs to the graph for positional and variant information, or the ability to identify a variant in the read from a human subject.
	In response,  it is acknowledged that Lee et al do not teach assembly or creation of contigs, however the assembly of reads into a contiguous sequence was well known and considered an obvious form of read data that can be used in alignment.  The specification does not appear to provide any evidence that assembly and the use of contigs provide for any unexpected result or difficulty in the step of alignment, nor does the specification appear to provide for any new or novel means for assembly of reads as inventive and appear to rely on the art to practice this limitation of the claims.  Importantly, for any given piece of sequence read data, how the linear sequence was derived does not appear to be an importance in practicing the method.  However, providing the read either as a single long read or assembled reads that are compared to a reference appears to be an obvious means to provide the test sequence for analysis.  Therefore, for the reasons above and of record, the rejection is maintained.


Conclusion
No claim is allowed.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                          /Joseph Woitach/Primary Examiner, Art Unit 1631